In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00210-CR


                       DEANDRE DESHAUN ARCHIELD, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 264th District Court
                                        Bell County, Texas
                    Trial Court No. 83469, Honorable Paul L. LePak, Presiding

                                           August 18, 2022
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant Deandre Deshaun Archield was convicted of aggravated robbery and

sentenced to twenty-two years’ confinement. The trial court’s certification of appellant’s

right of appeal reflects that this is a plea-bargain case from which appellant has no right

of appeal. The certification comports with the record before the Court. Notwithstanding

the certification, appellant filed a notice of appeal, pro se, challenging his conviction.1


        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter of July 20, 2022, we notified appellant of the consequences of the

trial court’s certification and directed him to file a response demonstrating grounds for

continuing the appeal by August 1. To date, appellant has not filed a response or had

any further communication with this Court.

       Accordingly, we dismiss the appeal based on the trial court’s certification. See

TEX. R. APP. P. 25.2(d).

                                                      Per Curiam

Do not publish.




                                             2